Case 1:17-cv-06570-JHR-KMW Document 43 Filed 02/26/20 Page 1 of 1 PageID: 500



             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW JERSEY

 CIELO JEAN GIBSON, URSULA
 MAYES, RACHEL KOREN, INA
 SCHNITZER, TIFFANY TOTH,
 AND KATARINA VAN DERHAM,
             Plaintiffs,
       v.                               ORDER GRANTING
                                        MOTION TO SEAL
 POLE & PITT LLC AND HARDING
 BRASS, LLC d/b/a POLE POSITION         Hon. Joseph H. Rodriguez
 GENTLEMEN’S CLUB,                      Civ. Action No. 17-6570
             Defendants.




      This matter having come before the Court on Plaintiffs’ Motion [Dkt.

No. 42] to File Exhibit A to the Declaration of Stephen Chamberlin [Dkt.

No. 41] under seal; and the Court having reviewed the submission of the

Plaintiffs and no opposition having been filed; and for good cause having

been shown;

       IT IS on this 26th Day of February, 2020 hereby

       ORDERED that Plaintiffs’ Motion to Seal is GRANTED.




                                         s/ Joseph H. Rodriguez
                                         Hon. Joseph H. Rodriguez
                                         U.S. District Court Judge
